ORDER

PER CURIAM.
Defendant Antonio Bell appeals from the judgment entered after his conviction by a jury on one count of attempted forcible rape, in violation of Sections 566.030 and 564.011 RSMo 1994; one count of class B felony kidnapping, in violation of Section 565.110 RSMo 1994; and one count of armed criminal action, in violation of Section 571.015 RSMo 1994. The trial court sentenced defendant to concurrent terms of fifteen years on each count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).